Exhibit 10.02

 

EXECUTION VERSION



 

 



AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
dated November 30, 2015, but effective as of 11:59 p.m., New York time, on
November 30, 2015, by and among eVance Processing Inc., a Delaware corporation
(the “Company”), and the lenders identified on the signature page hereof (such
lenders are referred to herein individually and collectively as the “Lender”).
All capitalized terms used in this Agreement, but not otherwise defined herein,
are given the meanings set forth in the Purchase Agreement.

 

RECITALS

 

WHEREAS, the Lender previously made a loan to the Sellers (as defined below), as
evidenced by a promissory note (the “Loan”) and pursuant to the terms of that
certain Loan and Security Agreement, dated as of November 30, 2015 (the
“Original Security Agreement”), in order to allow the Sellers to pay off certain
senior secured indebtedness;

 

WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated
November 30, 2015, but effective as of 11:59 p.m., New York time, on November
30, 2015 (the “Purchase Agreement”), among the Company, Calpian, Inc., a Texas
corporation (“Parent”), Calpian Residual Acquisition, LLC, a Nevada limited
liability company (“CRA”), and Calpian Commerce, Inc., a Texas corporation and
wholly-owned subsidiary of Parent (“CCI” and, collectively with Parent and CRA,
the “Sellers”), the Company assumed liability for payment of the Loan (the
“Transaction”); and

 

WHEREAS, in connection with the Transaction, the Company and the Lender desire
to amend and restate the Loan and the Original Security Agreement.

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.Definitions.

 

1.1.            “Account” is any “account” as defined in the Code with such
additions to such term as may hereafter be made, and includes, without
limitation, all accounts receivable and other sums owing to the Company.

 

1.2.            “Act” means the Securities Act of 1933, as amended.

 

1.3.            “Business” shall mean the Company’s business as purchased by the
Company under the Purchase Agreement.

 

1.4.            “Code” is the Uniform Commercial Code, as the same may, from
time to time, be enacted and in effect in the State of Texas and the State of
Delaware; provided, that, to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
Texas, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

 



1 

 



 

1.5.            “Collateral” means of all of the Company’s right, title and
interest, whether now existing or hereafter acquired or arising, in and to the
Acquired Assets, inclusive of Residuals, ISO Agreements, Assumed Contracts,
including the following personal property owned by the Company, which includes,
but is not limited to, the items set forth on the attached Schedule A: (a) all
goods; (b) Accounts; (c) Equipment; (d) customer lists; (e) Inventory; (f)
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, commercial tort claims, documents, instruments (including
any promissory notes), chattel paper (whether tangible or electronic); (g) cash,
deposit accounts, fixtures, letters of credit rights (whether or not the letter
of credit is evidenced by a writing); (h) securities, investment property,
trademarks, trade names, copyrights, patents, processes, applications therefor,
know-how, trade secrets, confidential information, goodwill, and other
intellectual property; (i) General Intangibles (whether in contract, tort or
otherwise); (j) insurance policies (including without limitation key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind; (k) all other investment property, supporting
obligations, and financial assets, whether now owned or hereafter acquired,
wherever located; (l) all the Company’s books relating to the foregoing; and (m)
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

1.6.            “Default Rate” is the 5% per annum in excess of the interest
rate applicable to the Promissory Note at the time of default.

 

1.7.            “Equipment” is all “equipment” as defined in the Code with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles, and any interest in any of the
foregoing.

 

1.8.            “General Intangibles” is all “general intangibles” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation, all intellectual property,
claims, income and other tax refunds, security and other deposits, payment
intangibles, contract rights, options to purchase or sell real or personal
property, rights in all litigation presently or hereafter pending (whether in
contract, tort or otherwise).

 

1.9.            “Inventory” is all “inventory” as defined in the Code in effect
on the date hereof with such additions to such term as may hereafter be made,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of the Company’s custody
or possession or in transit and including any returned goods and any documents
of title representing any of the above.

 



2 

 

 

 

1.10.        “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any property.

 

1.11.        “Maturity Date” shall mean November 30, 2016.

 

1.12.        “Person” shall mean any individual, partnership, limited liability
company, corporation, trust, joint venture, unincorporated organization, other
legal entity, government or agency or political subdivision thereof.

 

1.13.        “Promissory Note” shall mean collectively the secured promissory
notes, as the same may be amended and/or restated, issued to Lender pursuant to
Section 2.1, the form of each of which is attached hereto as Exhibit A and which
evidence the Loan.

 

2.                  Terms of the Promissory Note

 

2.1. Issuance of Promissory Note. In return for the assumption by the Company of
the Loan in the principal amount identified on the signature page hereof under
the applicable Lender’s name, the Company shall issue to the Lender a Promissory
Note, as identified on Exhibit B. Notwithstanding anything to the contrary in
the Promissory Notes, if there is a conflict between this Agreement and the
Promissory Note, this Agreement shall control.

 

2.2. Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Lender the following:

 

2.2.1. Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a material adverse effect on its business or
properties.

 

2.2.2. Authorization. All corporate action has been taken on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement and the actions required
by it.  The Company has taken all corporate action required to make all of the
obligations of the Company reflected in the provisions of this Agreement, the
valid and enforceable obligations they purport to be, except as may be limited
by applicable bankruptcy, insolvency, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights. The borrowing of the money
evidenced by the Promissory Note and the grant of the security interest herein
and the other actions herein do not violate any agreements that the Company has
with any third party or any orders or public filings by which the Company is
bound.



3 

 



 

2.2.3. Loan. The Company hereby represents that its board of directors, in the
exercise of its fiduciary duty, has approved the execution of this Agreement
based upon a reasonable belief that the loans provided for herein are
appropriate for the Company after reasonable inquiry concerning its financial
objectives and financial situation.  

 

2.2.4. Liabilities. The Company hereby represents that there are no outstanding
judgments, liens, tax liabilities or other encumbrances against the Company as
of the date of this Agreement.

 

2.3. Representations and Warranties of the Lender.  In connection with the
transactions provided for herein, the Lender hereby represents and warrants to
the Company that:

 

2.3.1. Authorization. This Agreement constitutes the Lender’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to or affecting the enforcement of creditors’ rights.  The Lender
represents that it has full power and authority to enter into this Agreement.

 

2.3.2. Entirely for Own Account. The Lender acknowledges that the Company has
relied upon, in entering into this Agreement, the Lender’s representation to the
Company that the Promissory Note and any securities issuable in connection
therewith (collectively, the “Securities”) will be acquired for investment
solely for the Lender’s own account, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that the Lender has
no present intention of selling, granting any participation in or otherwise
distributing the same.  By executing this Agreement, the Lender further
represents that the Lender does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Securities.

 

2.3.3. Disclosure of Information. The Lender acknowledges that it has received
all the information it considers necessary or appropriate for deciding whether
to acquire the Securities.  The Lender further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities and to obtain any
additional information necessary to verify the accuracy of the information given
the Lender. In evaluating the suitability of an investment in the Company, the
Lender has not relied upon any representation or information (oral or written)
other than as stated in this Agreement.

 

2.3.4. Investment Experience. The Lender acknowledges that it is able to fend
for itself, can bear the economic risk of its investment and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Securities. The Lender also
represents it has not been organized solely for the purpose of acquiring the
Securities.

 

2.3.5. Accredited Investor. The Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Securities and Exchange Commission
(the “SEC”), as presently in effect.

 



4 

 



 

2.4. Restricted Securities. The Lender understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may not be resold without registration under the Act except in
certain limited circumstances. The Lender represents that it is familiar with
SEC Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Act.

 

2.5. Legends. It is understood that the Securities may bear the following
legends:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD IN ACCORDANCE WITH RULE 144 UNDER SUCH ACT.”

 

“THESE SECURITIES ARE SUBJECT TO, AND MAY BE TRANSFERRED ONLY IN COMPLIANCE
WITH, THAT CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT BETWEEN THE
ISSUER AND THE HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE
ISSUER.”

 

Any legend required by the blue sky laws of any state to the extent such laws
are applicable to the securities represented by the certificate or other
document with any such legend.

 

2.6. Defaults and Remedies.

 

2.6.1. Events of Default. The following events shall be considered events of
default with respect to each Promissory Note (each individually, an “Event of
Default”):

 

2.6.1.1. If the Company defaults in the payment of any part of the principal or
unpaid accrued interest on any Promissory Note identified on Exhibit B and the
Company fails to cure such breach within five (5) days after the date the
payment is due; or

 

2.6.1.2. If the Company makes an assignment for the benefit of creditors, or
admits in writing its inability to pay its debts as they become due, or files a
voluntary petition for bankruptcy, or files any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, dissolution
or similar relief under any present or future statute, law or regulation, or
files any answer admitting the material allegations of a petition filed against
the Company in any such proceeding, or seeks or consents to or acquiesces in the
appointment of any trustee, receiver or liquidator of the Company, or of all or
any substantial part of the properties of the Company, or the Company or its
respective directors or majority stockholders take any action looking to the
dissolution or liquidation of the Company; or

 



5 

 



 

2.6.1.3. If upon sixty (60) days after the commencement of any proceeding
against the Company seeking any bankruptcy reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding has not been
finally dismissed, or if upon sixty (60) days after the appointment without the
consent or acquiescence of the Company of any trustee, receiver or liquidator of
the Company or of all or any substantial part of the properties of the Company,
such appointment has not been vacated, stayed or bonded pending appeal; or

 

2.6.1.4. The Company shall be involved in financial difficulties as evidenced:
(a) by its commencement of a voluntary case under Title 11 of the United States
Code as from time to time in effect; (b) by its filing an answer or other
pleading admitting or failing to deny the material allegations of a petition
filed against it commencing an involuntary case under said Title 11, or seeking,
consenting to or acquiescing in the relief therein provided, or by its failing
to controvert timely the material allegations of any such petition; (c) by the
entry of an order for relief in any involuntary case commenced under said Title
11; (d) by the entry of an order by a court of competent jurisdiction (A) by
finding it to be bankrupt or insolvent, (B) ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors, or (C) assuming custody of, or appointing a receiver or other
custodian for all or a substantial part of its property and such order shall not
be vacated or stayed on appeal or otherwise stayed within 120 days; (e) by the
filing of a petition against the Company under said Title 11 which shall not be
vacated within 120 days; or (f) by its making an assignment for the benefit of,
its creditors, or appointing or consenting to the appointment of a receiver or
other custodian for all or a substantial part of its property; or

 

2.6.1.5. The Company, without the written consent of the Lender, shall sell
substantially all of its assets to an unaffiliated third party in one or more of
a series of related transactions; or

 

2.6.1.6. If any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $25,000.00, and shall remain unvacated,
unbonded or unstayed for a period of thirty (30) calendar days unless otherwise
consented to by Lender; or



2.6.1.7. The Company defaults in the performance of any of its covenants
contained in this Agreement or the Promissory Note.

 

2.6.2. Remedies.

 

2.6.2.1. Upon the occurrence of one or more Events of Default under Section
2.6.1. hereof, at the option and upon the declaration of the Lender, or any one
of them, and upon written notice to the Company and the other Lenders set forth
on Exhibit B, the entire unpaid principal and accrued and unpaid interest on the
Promissory Note shall, without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived, be forthwith due and payable,
and thereafter all such sums shall bear interest at the Default Rate, and the
Lender may, immediately and without expiration of any period of grace, enforce
payment of all amounts due and owing under the Promissory Note, including
reasonable attorneys’ fees, paralegals’ fees and costs and expenses incurred by
the holder of the Promissory Note in collecting or enforcing payment thereof
(whether such fees, costs or expenses are incurred in negotiations, all trial
and appellate levels, administrative proceedings, bankruptcy proceedings or
otherwise), and all other sums due by the Company hereunder, all without any
relief whatsoever from any valuation or appraisement laws and payment thereof
may be enforced and recovered in whole or in part at any time by one or more of
the remedies provided to the holder of the Promissory Note at law, in equity or
under the Promissory Note or this Agreement. In connection with acceleration
described herein, the Lender need not provide, and the Borrower hereby waives,
any presentment, demand, protest or other notice of any kind, and the Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by the Lender at
any time prior to payment hereunder and the Lender shall have all rights as a
holder of the Promissory Note until such time, if any, as the Lender receives
full payment pursuant to this Section 2.6.2. No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon.

 



6 

 

  

2.6.2.2. Upon the occurrence of one or more Events of Default under Section
2.6.1. hereof, the Company, by its signature hereto, agrees to be obligated to
instruct all banking organizations with which it holds accounts, excluding those
related to the business of Money-on-Mobile, to deliver any and all funds from
its receivable bank accounts to the Lender for the purpose of satisfying the
Remedies described in this Section 2.6.2., which instructions’ form, substance,
terms and conditions shall be consistent with those customarily found in blocked
account agreements. The Company hereby grants the Lender a power of allowing for
this purpose of enabling the Lender to contact such banking organizations.

 

2.6.2.3. None of the foregoing shall limit the Lender’s right to exercise any
and all other remedies granted to it under the Code, at law, in equity or
otherwise.

 

3. Security Interest.

 

3.1. Grant of Security Interest. As collateral security for the indebtedness
represented by the Promissory Notes set forth on Exhibit B, each of which is of
equal dignity and is payable pari passu with each of the other Promissory Notes
set forth on Exhibit B, the Company hereby pledges and each Lender is granted a
first priority lien on and security interest in and to, and agrees and
acknowledges that the Lender has and shall continue to have, such a security
interest in and to, and assigns, transfers, pledges, and conveys to the Lender,
all of the Company’s right, title, and interest in and to the Collateral now
owned or hereafter acquired, wherever located, howsoever arising or created, and
whether now existing or hereafter arising, existing, or created.

 

3.2. Acknowledgement by the Lender. Each Lender, acknowledges and agrees that
the aggregate amount of indebtedness under the Promissory Notes set forth on
Exhibit B, totaling $9,000,000 as of the date hereof, are of equal dignity and
be payable pari passu.

 

3.3. Authorization to File Financing Statements. The Company hereby authorizes
the Lender to file financing statements, without notice to the Company, with all
appropriate jurisdictions to perfect or protect the Lender’s interest or rights
hereunder, including a notice that certain dispositions of the Collateral shall
be deemed to violate the rights of the Lender under the Code.

 



7 

 



 

4.Miscellaneous.

 

4.1. Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties.  Nothing in this Agreement
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

4.2. Governing Law. This Agreement and the Promissory Note shall be governed by
and construed under the laws of the State of Texas as applied to agreements
among Texas residents, made and to be performed entirely within the State of
Texas.

 

4.3. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4.4. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

4.5. Notices. All notices and other communications given or made pursuant hereto
shall be in writing (including facsimile or similar electronic transmissions)
and shall be deemed effectively given:  (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, if not so confirmed, then on the
next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (d) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at the following addresses (or at such other
addresses as shall be specified by notice given in accordance with this Section
4.5):

 

(i) if to the Company, to:

 

eVance Processing Inc.

c/o Excel Corporation

6363 President George Bush Freeway, Suite 310

Irving, TX 75038

Attn: Thomas A. Hyde Jr.

Facsimile: 972-786-7373

 



8 

 



 

With a copy (which shall not constitute notice) to:

 

Jones Day

2727 N. Harwood Street

Dallas, TX 75201

Attn: James E. O’Bannon, Esq.

Facsimile: 214-969-5100

 

(ii) if to Lender, the address set forth on the signature page hereto.

 

4.6. Expenses. Notwithstanding the foregoing, if any action at law or in equity
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.

 

4.7. Entire Agreement; Amendments and Waivers. This Agreement, the Schedules and
the Exhibits hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.  Any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Lender. Any waiver or amendment effected in accordance with this Section
4.7. shall be binding upon each party to this Agreement.

 

4.8. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

4.9. No Usury. This Agreement and the Promissory Note are hereby expressly
limited so that in no event whatsoever, whether by reason of deferment or
advancement of loan proceeds, acceleration of maturity of the loan evidenced
hereby, or otherwise, shall the amount paid or agreed to be paid to the Lender
hereunder for the loan, use, forbearance or detention of money exceed the
maximum interest rate permitted by the laws of the State of Texas.  If at any
time the performance of any provision hereof or any Promissory Note involves a
payment exceeding the limit of the price that may be validly charged for the
loan, use, forbearance or detention of money under applicable law, then
automatically and retroactively, ipso facto, the obligation to be performed
shall be reduced to such limit, it being the specific intent of the Company and
the Lender hereof that all payments under this Agreement or the Promissory Note
are to be credited first to interest as permitted by law, but not in excess of
(a) the agreed rate of interest set forth in the Promissory Note or (b) that
permitted by law, whichever is the lesser, and the balance toward the reduction
of principal.  The provisions of this Section 4.9. shall never be superseded or
waived and shall control every other provision of this Agreement and the
Promissory Note.

 

4.10. Information Rights. The Company shall, upon the Lender’s request, deliver
the following to the Lender:

 



9 

 



 

4.10.1. As soon as practicable, but in any event within 120 days after the end
of each fiscal year of the Company, (a) a balance sheet as of the end of such
year, (b) statements of income and of cash flows for such year, and (c) a
statement of stockholders’ equity as of the end of such year.

 

4.10.2. As soon as practicable, but in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, unaudited
statements of income and of cash flows for such fiscal quarter, and an unaudited
balance sheet and an unaudited statement of stockholders’ equity as of the end
of such fiscal quarter, all prepared in accordance with GAAP (except that such
financial statements may (a) be subject to normal year-end audit adjustments and
(b) not contain all notes thereto that may be required in accordance with GAAP).

 

4.10.3. As soon as practicable, but in any event within 30 days of the end of
each month, an unaudited income statement and statement of cash flows for such
month, and an unaudited balance sheet and unaudited statement of stockholders’
equity as of the end of such month, all prepared in accordance with GAAP (except
that such financial statements may (a) be subject to normal year-end audit
adjustments and (b) not contain all notes thereto that may be required in
accordance with GAAP).

 

4.10.4. If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to this Section 4.10. shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries.

 

4.11. Inspection. The Company shall permit the Lender on the Lender’s written
request, to visit and inspect the Company’s properties, examine its books of
account and records, and discuss the Company’s affairs, finances, and accounts
with its officers, during normal business hours of the Company as may be
reasonably requested by the Lender; provided, however, that the Company shall
not be obligated pursuant to this Section 4.11. to provide access to any
information that it reasonably and in good faith considers to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement, in form reasonably acceptable to the Company) or the disclosure of
which would adversely affect the attorney-client privilege between the Company
and its counsel.

 

4.12. Waiver of Jury Trial. TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY
HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALING OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. 
TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY AGREES THAT ANY
SUCH CLAIM, DEMAND, ACTION OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL
WITHOUT A JURY AND THAT EITHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
ANY OTHER PARTY HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

4.13. Electronic and Facsimile Signatures. Any signature page delivered
electronically or by facsimile (including without limitation transmission by
.pdf) shall be binding to the same extent as an original signature page, with
regard to any agreement subject to the terms hereof or any amendment thereto.
Any party who delivers such a signature page agrees to later deliver an original
counterpart to the other party if so requested.

 

 

Signature Pages Follow 

 



10 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



  BORROWER:           eVance Processing Inc.           By: /s/Robert L. Winspear
    Robert L. Winspear, CFO           LENDERS:           Fairmount St.
Investments, L.P.     By: M.D.S. Investments II, Inc., as its sole General
Partner           By: /s/ Paul E. Utterback     Paul E. Utterback, President    
      Address: 5648 Hammock Isles Drive     Naples, FL 34119           Amount:
$4,639,958  

 

 

 



[Signature Page to Amended and Restated Loan and Security Agreement]





11 

 

 

 

        Luscinus Investments Ltd.           By: /s/ Mark V. Houghton-Berry    
Mark V. Houghton-Berry, Director           Address: Corner Green, South Drive  
  Virginia Water, Surrey U.K. GU25 4JS           Amount: $1,500,000          
Valley View Capital Corporation Employer     Retirement Trust           By: /s/
Frederick B. Hegi, Jr.     Frederick B. Hegi, Jr., Trustee           Address:
750 N. St. Paul St., Suite 1200     Dallas, TX 75201           Amount: $150,000
          /s/ Mike Barish     Mike Barish           Address: 200 Columbine St.,
Suite 800     Denver, CO 80206           Amount: $600,000         /s/ David
Utterback     David Utterback           Address: 3809 Bergerac Lane     Ocean
Springs, MS 39564           Amount: $1,139,958           /s/ Laird Cagan    
Laird Cagan           Address: 200 Alamos Rd.     Portola Valley, CA 94028      
    Amount: $720,084           Excel Corporation           By: /s/ Thomas A.
Hyde, Jr.     Thomas A. Hyde, Jr., President & CEO           Address: 6363
President George Bush Turnpike (N. Hwy 161), Ste 310     Irving, TX 74038      
    Amount: $250,000  









 



12 

 

 

SCHEDULE A:

COLLATERAL

 

All of the Company’s right, title and interest, whether now existing or
hereafter acquired or arising, in and to the Acquired Assets, inclusive of
Residuals, ISO Agreements, Assumed Contracts (all as defined in the Purchase
Agreement, including the following personal property owned by the Company, which
includes, but is not limited to:

 

(a) all goods;



(b) “account” as defined in the Code with such additions to such term as may
hereafter be made, and includes, without limitation, all accounts receivable and
other sums owing to the Company;



(c) “equipment” as defined in the Code with such additions to such term as may
hereafter be made, and includes without limitation all machinery, fixtures,
goods, vehicles, and any interest in any of the foregoing; 

(d) customer lists;



(e) “inventory” as defined in the Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of the Company’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above;



(f) contract rights or rights to payment of money, leases, license agreements,
franchise agreements, commercial tort claims, documents, instruments (including
any promissory notes), chattel paper (whether tangible or electronic); 

(g) cash, deposit accounts, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing);



(h) securities, investment property, trademarks, trade names, copyrights,
patents, processes, applications therefor, know-how, trade secrets, confidential
information, goodwill, and other intellectual property;



(i) “general intangibles” as defined in the Code in effect on the date hereof
with such additions to such term as may hereafter be made, and includes without
limitation, claims, income and other tax refunds, security and other deposits,
payment intangibles, contract rights, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise); 

(j) insurance policies (including without limitation key man, property damage,
and business interruption insurance), payments of insurance and rights to
payment of any kind; (x) all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;



(k) all the Company’s books relating to the foregoing; and



(l) any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing. 

As well as, all of the Company’s right, title and interest, whether now existing
or hereafter acquired or arising, in and to the following property owned by the
Company (all as defined in the Purchase Agreement):

 



13 

 



 

(a) (i) the Residuals and all other payments related to the Sold Merchants
regardless of source or ISO Agreement, (ii) the Sold Merchants and their
servicing rights, (iii) copies of all Contracts, records and other documents in
any form, whether hard copy, resident on computers, or otherwise, in the
possession or under the control of Sellers relating to the ISO Agreements, the
Residuals, and the Sold Merchants, (iv) all the BINs and ICAs, if any, under
Sellers’ control that are used in connection with the Sold Merchants, (v) all
merchant risk reserves or other merchant collateral of any nature related to the
Sold Merchants held under the ISO Agreements and ISO Reserves held as a part of
the ISO Agreements, (vi) all Residual or payments of any description regardless
of its source derived from the ISO Agreements and the Sold Merchants, including,
but not limited to, payment gateway fees, PCI fees, check revenues, Discover
revenue, American Express revenue, and debit sponsorship revenue and (vii) all
future sales rep sales activity;



(b) the payments related to the Acquired Assets beginning with the payments made
in the month of November 2015, based upon the Residuals earned by Sellers from
processing that occurred on or after November 1, 2015;



(c) all accounts or notes receivable held by the Company from Third Parties, and
any security, claim, remedy or other right related to any of the foregoing;



(d) all bank accounts related to the Business, as well as all restricted cash;



(e) all personal property and interests therein, including all machinery and
equipment, computer equipment and systems, software, hardware and other
materials, used or held for use in the Business;



(f) all Intellectual Property and Software owned by or licensed to the Company
for use in the Business as currently conducted, and the goodwill associated
therewith;



(g) all of the Company’s credits, prepaid expenses, deferred charges, advanced
payments, security deposits and prepaid items to the extent related to the
Business;



(h) all of the Company’s claims, causes of action, defenses and rights of offset
or counterclaim against Third Parties relating to any Acquired Asset or any
Assumed Liability;



(i) all books and records of the Business, including all product designs and
manufacturing drawings and all technical, sales and promotional literature;



(j) all goodwill of the Company associated with the Business or the Acquired
Assets;

(m) customer contracts, databases, sales pipeline, proposals of the Business,
and project files associated with the Acquired Assets;

(n) all Licenses and Permits of the Business, to the extent transferable to the
Company;



(o) all social media accounts used by the Company in the conduct of the
Business, including all user names and passwords associated with such social
media accounts;



(p) all Assumed Contracts, including but not limited to the accounts with any
Third Party provider enabling the Business’ website and/or application, to the
extent the Contracts associated with those accounts are assignable; and



(q) all rights, IP Claims and causes of action against Third Parties resulting
from or relating to the operation of the Business and the Acquired Assets prior
to the Closing, including without limitation, any rights, claims and causes of
actions arising under warranties from vendors and other Third Parties and the
proceeds of insurance.

 

14 

 



 

EXHIBIT A:

SECURED PROMISSORY NOTE

 

[See attached.]

 



A-1 

 



 

EXHIBIT B:

SECURED PROMISSORY NOTES

 

Lender Name Loan Amount Fairmount St. Investments, L.P. $4,639,958 David
Utterback $1,139,958 Laird Cagan $720,084 Luscinus Investments Ltd. $1,500,000
Mike Barish $600,000 Valley View Capital Corporation Employer Retirement Trust
$150,000 Excel Corporation $250,000

 

 



B-1 

 

 



TO THE EXTENT THAT THIS SECURED PROMISSORY NOTE IS CONSIDERED TO BE A SECURITY,
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

 

AMENDED AND RESTATED SECURED PROMISSORY NOTE





 

 



$_____________ Date: November 30, 2015

 

 

For Value Received, eVance Processing Inc., a Delaware corporation (the
“Borrower” or the “Company”), hereby promises to pay to the order
of____________, a __________ (the “Lender”), whose address is
____________________, in lawful money of the United States of America and in
immediately available funds, the principal sum of $_________ (the “Loan”),
together with accrued and unpaid interest thereon, payable on the dates and in
the manner set forth below.

 

This Amended and Restated Secured Promissory Note (this “Note”) is executed and
delivered in connection with that certain Amended and Restated Loan and Security
Agreement by and between the Borrower and the Lender, dated November 30, 2015,
but effective 11:59 p.m., New York time, on November 30, 2015, incorporated
herein by reference (the “Loan Agreement”), and is entitled to the benefits of
and is subject to the terms contained in the Loan Agreement. Capitalized terms
not herein defined shall have the meaning set forth in the Loan Agreement. This
Note evidences the assumption by the Borrower of the obligation to pay a
promissory note of $_________ dated November 30, 2015, made by Calpian, Inc., a
Texas corporation (“Calpian”), to Lender (the “Original Note”). The Original
Note has been replaced concurrently herewith by this Note and with an
unconditional payment guaranty from Calpian in favor of Lender, and, as such,
the Original Note is deemed to be of no further force or effect. It is one of a
series of seven (7) secured promissory notes that are the subject of, described
in, and secured by, the Loan Agreement.

 

1. Principal Repayment. The outstanding principal amount of the Loan shall be
payable on November 30, 2016 (“Maturity Date”), subject to the terms and
limitations hereunder. The Borrower may from time to time and at any time
prepay, without premium or penalty, this Note in whole or in part, including any
unpaid interest accrued on the amount to be prepaid, at any time prior to the
Maturity Date without the written consent of the Lender, at the Borrower’s sole
discretion (a “Prepayment”).

 

2. Interest Rate. The Borrower further promises to pay interest on the sum of
the unpaid principal balance of the Loan outstanding, from the date of this Note
until all such principal amounts shall have been repaid in full. Interest shall
be payable monthly at the Applicable Rate, as defined below, and shall be
calculated on the basis of a 360-day year (“Interest”). During the first month
and continuing through the seventh month from the date hereof, Interest shall
accrue at a rate of 12% per annum; during the eighth month from the date hereof,
Interest shall accrue at a rate of 13% per annum; during the ninth month from
the date hereof, Interest shall accrue at rate of 14% per annum; during the
tenth month from the date hereof, Interest shall accrue at a rate of 15% per
annum; during the eleventh month from the date hereof, Interest shall accrue at
a rate of 16% per annum; and during the twelfth month, Interest shall accrue at
a rate of 17% per annum (each month’s Interest rate, an “Applicable Rate”).
Interest shall be due and payable in monthly installments on or before the 5th
calendar day of December 2015 and on the 5th day of each ensuing month, with any
remaining amounts payable on the Maturity Date.

 



1 

 

 

 

3. Place of Payment. All amounts of Interest and principal payable hereunder
shall be payable to the Lender by check delivered to the address specified above
or to such bank with wire transfer directions as provided by the Lender.

 

4. Application of Payments. Any payments on this Note shall be applied first to
accrued Interest, and thereafter to the outstanding principal balance hereof.

 

5. Secured Obligation. Subject to and pursuant to the terms of the Loan
Agreement, the Borrower has granted to the Lender a first priority lien and
security interest in, to and under certain assets of the Borrower. The Borrower
and the Lender agree that the security interest granted in connection with this
Note shall be governed by the Loan Agreement. In the event of a conflict between
this Note and the Loan Agreement, the parties agree that the Loan Agreement
shall control.

 

6. Events of Default and Remedies. Events of Default and Remedies shall be
governed by and pursuant to the terms of the Loan Agreement. The Borrower and
the Lender agree that the Events of Default and Remedies in connection with this
Note shall be governed by the Loan Agreement. In the event of a conflict between
this Note and the Loan Agreement, the parties agree that the Loan Agreement
shall control.

 

7. Unconditional Obligation; No Offset. The Borrower acknowledges that this Note
is an unconditional, valid, binding and enforceable obligation of the Borrower
not subject to offset, deduction or counterclaim of any kind. The Borrower
hereby waives any rights of offset it now has or may have hereafter against the
Lender, its successors and assigns, and agrees to make the payments of principal
or Interest called for herein in accordance with the terms of this Note.

 

8. Indemnity and Expenses. The Borrower agrees:

 

(a)                To indemnify and hold harmless the holder of this Note and
each of its partners, employees, agents and affiliates (the “Indemnified
Parties”) from and against any and all claims, damages, demands, losses,
obligations, judgments suits, actions, threats and liabilities (including,
without limitation, attorneys’ fees and expenses) (collectively, “Damages”) in
any way arising out of or in connection with this Note; provided, that the
Borrower shall not be required to indemnify and hold harmless the Indemnified
Parties to the extent such Damages arise out of or result from (i) any
Indemnified Party’s gross negligence or willful misconduct or (ii) any breach of
this Note or the Loan Agreement by the Lender or the holder of this Note.

 



2 

 



 

(b)               To pay and reimburse the holder of this Note upon demand for
all costs and expenses (including, without limitation, attorneys’ fees and
expenses) that the holder of this Note may incur in connection with (i) the
exercise or enforcement of any rights or remedies (including, but not limited
to, collection) granted hereunder or otherwise available to it (whether at law,
in equity or otherwise), or (ii) the failure by the Borrower to perform or
observe any of the provisions hereof. The provisions of this Section 8 shall
survive the execution and delivery of this Note, the repayment of any or all of
the principal or Interest owed pursuant hereto, and the termination of this
Note.

 

9. Due Authorization. The Borrower has the full power and authority to execute
and deliver this Note and to consummate the transactions contemplated on its
part hereby and thereby. The execution, delivery (or filing or adoption, as the
case may be), and performance by the Borrower of this Note have been duly
authorized by the Borrower. This Note is a valid and binding agreement of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by bankruptcy, insolvency and other laws affecting the enforcement of
creditors’ rights generally and by equitable principles in any action (legal or
equitable) and by public policy.

 

10. Modification. This Note is being issued as one of a series of seven (7)
promissory notes issued by the Borrower, as described in the Loan Agreement. The
terms of this Note (including, without limitation, the Maturity Date, and the
rate of Interest) may be waived or modified only in writing, signed by the
Borrower and the Lender.

 

11. Assignments. Subject to the provisions set forth in the Loan Agreement, the
Borrower may not assign this Note without the prior written consent of the
Lender.

 

12. Governing Law. This Note shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
Any action brought to enforce or interpret this Note shall be brought in the
courts located in Dallas County, Texas.

 

13. No Usury. It is expressly stipulated and agreed to be the intent of the
Borrower and the Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits the Lender
to contract for, charge, take, reserve, or receive a greater amount of Interest
than under state law) and that this Section 13 shall control every other
covenant and agreement in this Note and the Loan Agreement. If applicable state
or federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under the Loan Agreement, or
contracted for, charged, taken, reserved, or received with respect to the Loan,
or if the Lender’s exercise of the option to accelerate the Maturity Date, or if
any Prepayment by the Borrower results in the Borrower having paid any Interest
in excess of that permitted by applicable law, then it is the Lender’s express
intent that all excess amounts theretofore collected by the Lender shall be
credited on the principal balance of this Note and all other indebtedness and
the provisions of this Note and the Loan Agreement shall immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to the Lender for the use, forbearance, or detention of the Loan shall,
to the extent permitted by applicable law, be amortized, prorated, allocated,
and spread throughout the full stated term of the Loan until payment in full so
that the rate or amount of Interest on account of the Loan does not exceed the
maximum lawful rate from time to time in effect and applicable to the Loan for
so long as the Loan is outstanding.

 

14. Transfers, Successors and Assigns. The provisions of this Note shall inure
to the benefit of and be binding on any successor to the Borrower and shall
extend to any holder hereof.

 

 

[Remainder of Page Blank]

 



3 

 



 

IN WITNESS WHEREOF, the Borrower has duly executed this Amended and Restated
Secured Promissory Note as of the date first written above.



BORROWER:     eVance Processing Inc.                       By:     Name: Thomas
A. Hyde, Jr.     Title: President    

 





4 

 

